Citation Nr: 1825121	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-30 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from November 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, inter alia, denied entitlement to service connection for bilateral hearing loss.  The Veteran filed a timely notice of disagreement (NOD), limiting his appeal to the claim for entitlement to service connection for bilateral hearing loss.  Subsequently, in September 2013, the Veteran filed a substantive appeal, via a VA Form 9, appeal to the Board of Veterans' appeals.  

In his September 2013 VA Form 9, the Veteran requested a hearing before the Board at a local VA office.  In January 2017 correspondence, the Veteran was informed of his hearing that was scheduled for February 15, 2017.  However, the Veteran failed to appear to the scheduled hearing.  Furthermore, he did not request an additional hearing.  The January 2017 hearing letter was not returned as undeliverable.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

Subsequently, additional evidence consisting of a medical article was received in February 2017. 38 U.S.C. § 7105 (e)(1) provides that additional evidence submitted to the Board is subject to initial review by the Board, and applies to cases such as this one in which the substantive appeal was filed after February 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, section 501 (providing that this provision only applies to cases in which the substantive appeal was filed180 days after the date of the enactment of the Camp Lejeune Act, i.e., after February 2013).  Thus, the Board will proceed with the decision as set forth below.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current bilateral hearing loss disability is related to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Given the favorable actions taken below concerning the claim for entitlement to service connection for bilateral hearing loss, the Board will not discuss further whether those duties have been accomplished.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels.  Id. at 157.

The Veteran contends that his current bilateral hearing loss is a result of his noise exposure in service.  

Service treatment records (STRs) reflect normal audiometric testing and no complaint or diagnosis of bilateral hearing loss.  The Veteran's DD 214 reflects that his military occupational specialty was an aircraft mechanic.  

Post service, VA treatment records form August 2010 reflect that the Veteran reported hearing loss and stated that he has had it for many years.   He reported that he was exposed to jet engine noise in the military.   He reported that he had hearing test done around 1978 and was told he had some hearing loss and some ringing in his ears.

During a November 2010 VA audiology examination, the Veteran reported bilateral hearing loss that he noticed since the 1970s.  During service, the Veteran reported that he worked on jet aircraft engines for four years with ear protection.  Occupationally, the Veteran worked around jet engines as a civilian for five years, and continued to work in aviation until he retired in about 2008.  In later years, he was in management and was not around aviation.  He reported that he rides a motorcycle, with a helmet, and does woodworking, without ear protection.  Audiometric testing revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
40
45
45
65
80
Left
35
35
45
55
75

His speech recognition scores were 80 percent for the right ear and 80 percent for the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The audiologist found that the Veteran's current hearing loss is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  As rationale, the audiologist reported that although the Veteran currently had significant high frequency hearing loss, his hearing was normal at separation, so the current hearing loss was more likely a post service occurrence.  The audiologist concluded that the Veteran reported approximately 45 years of post-service occupational noise exposure in aviation.

In his May 2011 NOD, the Veteran reported that he worked around jet airplanes on a daily basis and had a lack of adequate hearing protection during his time in service.  He reported that this contributed to his hearing loss.  

Similarly, in his September 2013 VA Form 9, the Veteran reported that he worked with aircraft every day and never received adequate hearing protection his entire deployment in Vietnam.  

In February 2017, the Veteran submitted a medical article discussing acceleration of age-related hearing loss by early noise exposure.  Additionally, the article discussed a recent clinical study that suggested that age-noise interaction exacerbates age-related hearing loss in previously noise-damaged ears.  

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss is warranted.  As an initial matter, the Board finds that the preponderance of the evidence supports a current bilateral hearing loss disability and in-service noise exposure.  Thus, the dispositive issue is whether there is a nexus between the two.

The November 2010 VA medical opinion reflects a lack of a relationship between the current hearing loss disability and the in service noise exposure.  However, it appears that the examiner did not take into consideration the Veteran's statements; specifically, that he was subject to noise exposure in service where he reported his hearing problems began.  The examiner based his opinion solely on the fact that STRs reflected normal hearing at separation.  Thus, the opinion is inadequate.  Buchanan, 451 F.3d at 1336 (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

There is also lay evidence suggesting a nexus between the current bilateral hearing loss and service; specifically, lay testimony of some continuity of hearing loss symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").  During the November 2010 VA examination, the Veteran reported that his hearing problems began in the 1970s-within years of his separation from service.  Additionally, VA treatment records reflect that the Veteran was seen for his hearing complaints in 1978 and was told he had hearing loss and ringing in his ears.  Moreover, the medical journal article supports the Veteran's theory of entitlement.  Cf. Sacks v. West, 11 Vet. App. 314, 317 (1998) (treatise evidence may suffice to establish nexus where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  

Thus, there is an inadequate negative medical nexus opinion and competent, credible lay evidence of current bilateral hearing loss that had its onset in service.  The evidence is therefore at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Buchanan v. Nicholson, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


